Citation Nr: 1704391	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-04 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brian J. Held, Agent


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a compensable rating for hepatitis C.

The Board notes that entitlement to TDIU was denied in a June 2013 rating decision.  Although the Veteran did not file an appeal with respect to that decision, because the Veteran is claiming to be unemployable at least in part due to his hepatitis C, and because the issue of entitlement to an increased rating for hepatitis C is currently before the Board, the issue of entitlement to TDIU is also properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period the Veteran's hepatitis C has been asymptomatic, but it has required continuous medication; there is no evidence of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 





CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7354 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  In this case, compliant VCAA notice was provided by letter dated in July 2009.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate, as they are based upon examination and appropriate testing.  Moreover, the Veteran's claims file was available for review at the time of these examinations and opinions, and the reports contain findings congruent with the evidence of record.  Therefore, the evidence contained in the examination reports is adequate to evaluate the disability under the applicable diagnostic rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or an opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) (4).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Legal Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hepatitis C has been rated as noncompensable pursuant to 38 C.F.R. §  4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, which provides the rating criteria for chronic liver disease without cirrhosis, a noncompensable rating is warranted when the disability is nonsymptomatic. 

A 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

A 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Id., Note 2.  Diagnostic Code 7345 requires that Hepatitis C infection be confirmed by serological testing.

VA treatment records dated in June 2009 and June 2010 note that the Veteran denied fatigue.  On examination there was no abdominal pain.  The June 2010 VA treatment record notes that the Veteran receives injections of medication to treat his hepatitis C.

A May 2010 VA examination report notes that the Veteran was diagnosed with hepatitis C.  It was noted that he had a normal abdominal examination.  There was no evidence of malnutrition.  His liver function tests have only been mildly abnormal for the past four years.  The examiner stated that there were no signs of liver disease.  The examiner did not note whether the Veteran receives treatment for his hepatitis C.

In his February 2012 VA Form 9 the Veteran indicated that his hepatitis C results in near constant debilitation, causing him to be bedridden three to four days a week.  

A May 2013 VA examination report notes that the Veteran has a diagnosis of hepatitis C.  It was noted that the Veteran needs continuous medication for control of the hepatitis C; he takes the medication Ribavirin every day.  It was noted that he has no signs or symptoms attributable to chronic liver disease.  He does not experience fatigue, malaise, nausea, anorexia, vomiting, arthralgia, right upper quadrant pain, hepatomegaly, or any other signs of malnutrition.  He has no signs or symptoms of cirrhosis.  Additionally, he does not have any incapacitating episodes due to his hepatitis C.  Imaging studies of the right upper quadrant revealed that the liver was of normal echogenicity with no mass discovered.  The Veteran reported that he has never been symptomatic.  The examiner opined that the Veteran would be limited in employment to positions where he would not be able to inflict blood contamination on others.  The examiner noted that the Veteran specifically denied chronic fatigue, malaise, nausea or epigastric abdominal pain.  Hepatomegaly was not found on ultrasound; hepatitis C was not detectable.  The examiner opined that light sedentary work would not affect his hepatitis C.  

In reviewing the evidence of record, the Board finds that a 10 percent rating is warranted for the Veteran's hepatitis C throughout the initial evaluation period.  In this regard, while there is no evidence that the hepatitis C is symptomatic, the Veteran has repeatedly denied fatigue, and the VA examination reports do not reflect any symptoms associated with the hepatitis C diagnosis, the medical evidence clearly reflects that he requires continuous medication for his hepatitis C.  Notably, the June 2010 VA treatment record reflects that the Veteran took medication for his hepatitis C.  The May 2010 VA examination report is silent as to whether medication is required.  However, the May 2013 VA examination report reflects that the Veteran takes continuous medication for his hepatitis C.  As such, a 10 percent rating is warranted throughout the initial evaluation period.  

Without evidence of symptoms or complications attributable to the hepatitis C, the Board finds a that a rating in excess of 10 percent is not appropriate.  A 20 percent rating requires daily symptoms or incapacitating episodes lasting at least two weeks, but less than four weeks, during the past 12-month period, neither of which is found in the instant case.  The Veteran has consistently been asymptomatic and any statement by him to the contrary is not credible, as he specifically told the May 2013 VA examiner that he has never been symptomatic.  Additionally, to the extent that the Veteran may attribute daily symptomatology to his hepatitis C, the Board finds that the VA examinations indicating that there is no current symptomatology due to the hepatitis C are more probative than the Veteran's lay statements.  The VA examiners have medical training, experience, and expertise that the Veteran is not shown to have.  As such, their findings are more probative than any of the Veteran's lay statements regarding whether he has any symptomatology attributable to his hepatitis C.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected hepatitis C.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran is asymptomatic.  If the Veteran had complications, including the daily fatigue as asserted by him, such symptoms are encompassed in the schedular criteria at higher compensable levels.  Without evidence of daily symptoms or incapacitating complications from this disability lasting two to four weeks a year, a 10 percent rating is appropriate.

Accordingly, referral for consideration of an extraschedular rating is not warranted for service-connected hepatitis C.

As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


ORDER

Entitlement to an initial 10 percent rating for hepatitis C is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16 (a), the RO may submit such case to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is currently service-connected for hepatitis C, rated as noncompensable, and right shoulder arthritis, rated as 30 percent disabling.  The combined evaluation for his service-connected disabilities is 30 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16 (b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b).  Bowling, 15 Vet. App. at 10.

A May 2013 VA examination report reflects that the Veteran's right shoulder disability precludes him from obtaining and maintaining substantially gainful employment.

As referral VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16 (b) has not occurred in this case, the Board is precluded from granting a TDIU at the present time.  A remand is required to refer the claim to the Director of Compensation.  

Accordingly, the case is REMANDED for the following action:

1.  Because the Veteran does not meet the rating criteria under 38 C.F.R. § 4.16 (a), but his service-connected shoulder disability prevents him from following a substantially gainful occupation, the RO must refer the appeal to the Director, Compensation Service, for extraschedular consideration on the issue of entitlement to TDIU. 

2.  After the above actions have been completed, if the claim remains denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


